Case: 20-20505     Document: 00516047205         Page: 1     Date Filed: 10/07/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         October 7, 2021
                                  No. 20-20505                            Lyle W. Cayce
                                                                               Clerk

   Michel Thomas,

                                                           Plaintiff—Appellant,

                                       versus

   Grundfos, CBS; Mads Nipper; Henrik Christansen;
   Jonathan Hamp Adam; Henri Baek; Astrid Norgaard
   Fris; Steve Marshall; Billy Baxter; Terry Jalufka;
   Chau Nguyen; Paddi Riopelle; Lonnie Padilla; Thomas
   Braun Larsen; Grundfos Americas; Grundfos,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:18-CV-557


   Before Davis, Elrod, and Oldham, Circuit Judges.
   Per Curiam:*
          Michel Thomas, a former temporary-employee assigned to a job with
   Defendant–Appellee Grundfos, CBS, filed a slew of employment claims


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20505      Document: 00516047205           Page: 2    Date Filed: 10/07/2021




                                     No. 20-20505


   against fifteen defendants following his termination. Thomas asserted age,
   race, religion, sex discrimination, and retaliation claims under Title VII of the
   Civil Rights Act of 1964, the Age Discrimination in Employment Act, 42
   U.S.C. § 1981, and Chapter 21 of the Texas Labor Code against the corporate
   defendants. Thomas asserted claims of race discrimination and retaliation
   under § 1981 and a negligent supervision claim against twelve individually
   named defendants. The claims against the individual defendants were
   dismissed in three separate orders. The district court denied the motions to
   dismiss filed by the corporate defendants. The district court subsequently
   granted the corporate defendants’ motion for summary judgment and
   entered final judgment dismissing all of Thomas’s claims with prejudice.
          In a rambling and conclusory brief, Thomas appears to argue three
   points of error on appeal. First, Thomas argues that the district court lacked
   subject matter jurisdiction to adjudicate his claims because the district court
   “violated the judicial oath of office.” Thomas makes broad and conclusory
   assertions that the district court acted outside its authority. Rather than
   explain this assertion, Thomas merely repeats his arguments from his
   employment claims. The district court had subject matter jurisdiction under
   28 U.S.C. § 1331 because Thomas brought federal employment
   discrimination claims against the defendants.
          Second, Thomas appears to argue that the district court erred by
   granting the corporate defendants’ motion for summary judgment. Thomas
   claims that the district court did not properly weigh all inferences in his favor
   as the nonmovant and the district court improperly relied on hearsay.
   Thomas fails to brief this claim by merely repeating his arguments from his
   employment claims in a rambling and conclusory manner. Thomas did not
   clarify why the evidence constituted hearsay. He does not point to any
   evidence to raise a fact issue to defeat summary judgment, nor does he
   present an argument as to why the district court should not have relied on the



                                          2
Case: 20-20505      Document: 00516047205          Page: 3    Date Filed: 10/07/2021




                                    No. 20-20505


   evidence in the record. “Although pro se briefs are afforded liberal
   construction, even pro se litigants must brief arguments in order to preserve
   them.” Mapes v. Bishop, 541 F.3d 582, 584 (5th Cir. 2008) (citation omitted).
   We hold that Thomas did not adequately brief this issue on appeal.
   Therefore, Thomas effectively forfeited the argument and we will not
   address this second point of error. See United States v. Maes, 961 F.3d 366,
   377 (5th Cir. 2020) (noting that failure to adequately brief an argument
   forfeits the claim on appeal).
          Finally, Thomas argues that the district court’s orders and judgment
   are null and void for violating his procedural Fifth Amendment due process
   rights. By this argument, Thomas ignores the fact that he filed responses to
   each motion to dismiss filed by the defendants. Thomas received a favorable
   ruling on the corporate defendants’ motion to dismiss. Thomas also filed a
   response to the corporate defendants’ motion for summary judgment.
   Thomas does not clearly state how his Fifth Amendment due process rights
   were violated other than generally stating that the district court did not give
   him an opportunity to be heard. To adequately brief an argument, “a party
   must do more than offer conclusory statements and general citations to
   constitutional amendments.” Stancu v. Hyatt Corp./Hyatt Regency Dall., 791
   F. App’x 446, 453 (5th Cir. 2019); Nichols v. Scott, 69 F.3d 1255, 1287 n.67
   (5th Cir. 1995). We hold that Thomas did not adequately brief this issue on
   appeal. Therefore, Thomas effectively forfeited the argument and we will not
   address this third point of error. See Maes, 961 F.3d at 377.
                           *              *             *
          Because Thomas did not adequately brief his arguments on appeal, he
   has forfeited them. We AFFIRM the district court.




                                          3